PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/458,811
Filing Date: 14 Mar 2017
Appellant(s): Vericool World, LLC



__________________
David Goren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
It should be noted that applicant has canceled claims 6,8-10,12, 14 and 15. As to remaining claim 19, every ground of rejection set forth in the Office action dated 3/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that Branham, in view of Miller, does not disclose “the envelope consist[ing] of the compostable plastic film, the adhesive, and the compostable liner” as claimed in applicant’s claim 19. Appellant essentially concedes that Branham, in view of Miller, discloses a plastic film, an adhesive, a compostable liner, and a corn starch foam. Appellant argues that as a result of claim 19 using “consists of” that the corn starch foam precludes Branham from anticipating claim 19. The Office respectfully disagrees. It is the Office’s position that Branham discloses that the plastic film and the corn starch foam are together a compostable plastic film. Branham first discloses the process of making the compostable plastic film by first having a film and then adding the corn starch foam. See [0022]-[0024]. Branham then goes on to disclose the combined film/foam as a “biodegradable composite film,” or what the Office interprets to be “the compostable plastic film.” See [0027]. 
Appellant’s own specification supports the notion that multiple components can go into making a single film. On pg. 6, ll. 3-12 applicant’s specification states that “The compostable film can be a plastic 5 film […] In some implementations, the polymer can be mixed with an organic product, e.g., a starch, such as corn starch.” See also pg. 5, ll. 6-11 (Instead of paper, an envelope can be formed of a compostable water-proof film. In addition, stiffening or thermal protection can be provided by a solid compostable panel formed primarily of grain starch. In addition, cushioning can be provided by multiple sheets of compostable water-proof film that are bonded together to trap air in pockets. 10 Thus, the envelope and any inserts used for stiffening, cushioning or thermal protection are compostable.) 
It is also noted that appellant’s use of the phrase “consists of” does not negate other items from the “article” as claimed. In other words, items within or on the article (e.g. letter or stamp) are still allowed under the current construction of applicant’s claim 19.    

CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEREK J BATTISTI/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
Conferees:
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.